DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A stator assembly comprising at least one pair of c- shaped stator cores, each c-shaped stator core having a back and two pole arms, a bobbin, and a winding wound around each bobbin, wherein the windings on adjacent c-shaped stator cores are wound in opposite directions and closest ends of adjacent windings are electrically grouped to be energized with the same electric charge, wherein the winding corresponding to the bobbin of a c- shaped stator core is configured to induce alternating north and south polarities at the two pole arms of the c-shaped stator core, and wherein the windings of each bobbin of a c-shaped stator core are collectively configured to induce alternating north and south polarities at a pole arm of a first c-shaped stator core and a pole arm of a second c-shaped stator core that is adjacent to the pole arm of the first c-shaped stator core. Claims 2-9 are allowed based on their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
.



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                   Supervisory Patent Examiner, Art Unit 2839